DETAILED ACTION
This Office Action is in response to Amendment filed October 18, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
On lines 26 and 28, “(31)” should be deleted after the limitation “receptacle”, because Applicant uses the same numeral “(31)” for the analogous electrical connector and the receptacle.
On lines 27-28, “(21)” should be deleted after the limitation “plug”, because Applicant uses the same numeral “(21)” for the electronic connector and the plug.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
(1) Regarding claim 11, it is not clear whether the limitation “a plurality of indicators of functions of the electronic control device itself (emphasis added)” recited on lines 9-10 was originally disclosed, because (a) Applicant originally disclosed in paragraph [0023] of current application that “Advantageously, the device on the box-shaped body is provided with a plurality of indicators (luminous LEDs, size indicators, battery charge indicators etc. . . . ) of the functioning of the device itself and of the detection carried out by the sensor with which it is associated”, (b) however, Applicants did not originally disclose the newly claimed “functions” of the electronic control device itself, and (c) it appears that the “plurality of indicators” Applicant originally disclosed includes one indicator that shows that the device is functioning OK and another indicator that shows the sensor carries out a detection such that there are two indicators or a plurality of indicators.
(2) Also regarding claim 11, it is not clear what the “functions of the electronic control device itself” refer to, because (a) depending on what the “functions of the electronic control device itself” refer to, the claimed box-shaped body of the claimed electronic control device would comprise different number and arrangement of the plurality of indicators, and (b) it is not clear whether an electronic control device that has only one function would not read on the claimed invention.
(3) Further regarding claim 11, it is not clear whether “an associated sensor (3)” recited on line 11 refers to “a sensor (3)” recited on line 4.

(5) Still further regarding claim 11, it is not clear how “said circular connector” recited on line 26, which refers to “a circular connector” of “said electronic connector (21)” recited on line 22, can be “a bayonet circular connector made up of a receptacle (31) and a plug (21) which can be coupled with one another and a series of grooves on the circular part of the receptacle (31) and the plug (21) ensure that the receptacle (31) and the plug (21) of the connector are correctly oriented” as recited on lines 26-29, because (a) while Applicant claims an electronic control device as indicted in the preamble, Applicant also claims a specific shape and configuration of a part of the sensor, which is not a part of the claimed invention, and (b) in this case, it appears that the amended claim 1 may fail to comply with the 35 USC 101 requirement since the claimed electronic control device recited in the amended claim 11 does not have any utility when there is not a sensor having a part that is exactly recited on lines 26-29 of the amended claim 1.
(6) Still further regarding claim 11, it is not clear what the phrase “can be” recited on line 27 suggests, because the phrase may suggest that the receptacle and the plug may or may not have to be coupled with one another.
(7) Still further regarding claim 11, it is not clear whether the limitation “a series of grooves on the circular part of the receptacle (31) and the plug (21) ensure that the receptacle (31) and the plug (21) of the connector are correctly oriented” as recited on lines 27-29 suggests that “the plug (21)” or “an electronic connector (21)” recited on line or “the plug (21)” or “an electronic connector (21)” recited on line 6 has a single groove, and “the receptacle (31)” or “an analogous electrical connector (31)” recited on line 7 also has a single groove.
(8) Still further regarding claim 11, it is not clear what the limitation “a series of grooves” refer to, and it is not clear whether this limitation suggests a plurality of grooves or a specific arrangement of a plurality of grooves.
(9) Still further regarding claim 11, it is not clear how “a series of grooves on the circular part of the receptacle (31) and the plug (21)” can “ensure that the receptacle (31) and the plug (21) of the connector are correctly oriented” as recited on lines 27-29, because a series of grooves or two series of grooves cannot hold or fasten each other, and one of the receptacle and the plug should have a protruding part or protruding parts that match(s) the series of grooves to ensure the claimed verification of the correct orientation.
Claims 12-15 depend on claim 11, and therefore, claims 12-15 are also indefinite.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection, especially because the amended claim 11 are indefinite as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruce (US 2012/0132042)
Chen et al. (US 8,381,568)
Hsu (US 2011/0192235)
Chiapuzzi (US 8,172,607)
Yokoyama et al. (US 9,770,816)
King et al. (US 9,523,618)
King et al. (US 9,156,148)
Cattaneo (US 9,320,558)
Schultz et al. (US 7,934,428)
Yokoyama et al. (US 8,484,049)
Crass et al. (US 7,565,844)
Matsunaga (US 7,556,103)
Tsuji et al. (US 6,698,298)
Anjanappa et al. (US 7,562,589)
Escoe et al. (US 7,493,830)
Becker et al. (US 6,968,759)
Chen (US 2012/0119919)
Gharib et al. (US 8,844381)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 26, 2022